DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 9-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Renfrew (US 3,543,047) in view of Zulaski et al. (US 5,303,112).
Regarding Claim 1, Renfrew discloses a fault-preventing circuit recloser for electrically connecting a source-side circuit of an electric power line to a load-side circuit of the electric power line (10 connecting source P to load ZL, Figures 1-4, comprising: 
a first switch connected to the source-side circuit (comprising 12 or 16, Figures 1, 1A, corresponding elements in Figure 4); 
a second switch connected to the load-side circuit and in series with the first switch (comprising 16 or 12 in series with 12 or 16, Figures 1, 1A); 
a ballast impedance connected in parallel with the second switch (comprising 14 in parallel with 12 being the second switch, Figures 1A) and selected to limit a fault current occurring on the electric power line to less than a rated load current during an initial electric power cycle following closing of the first switch (comprising 14, Figures 1, 1A, Column 1, lines 55-64, “…..resistance is sufficiently high to reduce the series current through it and the voltage appearing across 14 is sufficient to reduce the voltage drop across the second switch 16 to a level which is below the partially open state arc threshold voltage of switch 16 after switch 12 has opened… switch 16, is then opened without arcing (in excess of approximately 1/4 cycle) to interrupt the circuit.  For reclosing the circuit, the sequence is reversed. Switch 16 is closed initially…”); 
a controller (comprising actuating mechanism 22, Figures 1, 1A) operative to:
close the first switch to initially connect the ballast impedance in series between the source-side circuit and the load-side circuit (during reclosing, Figure 1, 1A , Column 1, lines 46-48, 66-72, Column 2, lines 15-18); and

Renfrew does not specifically disclose a power line monitor operative for obtaining a current and a voltage associated with the electric power line and the controller operatively connected to the power line monitor and configured to receive one or more signals representative of the current and voltage measurements and determining whether the  source-side circuit is experiencing a fault condition determination based on the current and voltage measurements, and does not specifically disclose reopening the first switch in response to determining that the source-side circuit is experiencing a fault condition. It is noted that Renfrew’s switches being part of a reclosing operation, determination of a fault condition prior to opening and closing of the switches is understood to be part of the switch control. 
Zulaski discloses a fault-preventing circuit recloser for electrically connecting a source-side circuit of an electric power line to a load-side circuit of the electric power line (Figure 1), comprising recloser switches connecting source-side circuit and a load side circuit (switches 24, 22, 12, Figure 1); and 

Regarding Claim 2, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein the ballast impedance comprises a resistor, a reactor, or a combination of a resistor and a reactor (14 is a varistor, Figure 2).
Regarding Claim 3, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein determining whether the circuit is experiencing a fault condition comprises determining whether the circuit is exhibiting a low impedance indicative of a fault condition (Zulaski, Column 7, lines 47-64).
Regarding Claim 4, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein the ballast impedance comprises a 
Regarding Claim 6, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein the power line monitor comprises a current monitor positioned external to and spaced apart from the first and second switches (current/I monitor in 14 external to and spaced apart from 22, 12, 24, Figure 1 of Zulaski).
Regarding Claim 7, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein the power line monitor comprises a voltage monitor positioned internal to one of the switches (voltage/V monitor in 14 external to and spaced apart from 22, 12, 24, Figure 1 of Zulaski).
Regarding Claim 8, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of Claim 1, wherein the power line monitor comprises one or more of a voltage monitor and a current monitor positioned in line with and adjacent to one of the switches (voltage/V monitor and current/I monitor in 14 in line with and adjacent to 22, 12, Figure 1 of Zulaski).
Regarding Claim 9, Renfrew discloses a fault-preventing circuit recloser for electrically connecting a circuit comprising a source-side circuit of an electric power line and a load-side circuit of the electric power line (10 connecting source P to load ZL, Figures 1-4), comprising: 
a first switch connected to the source-side circuit (comprising 12 or 16, Figures 1, 1A, corresponding elements in Figure 4); 

a ballast impedance connected in parallel with the second switch (comprising 14 in parallel with 12 being the second switch, Figures 1A) and selected to limit a fault current occurring on the electric power line to less than a rated load current during an initial electric power cycle (comprising 14, Figures 1, 1A); 
a controller (comprising 22, Figures 1, 1A) operative to: open the second switch during the first electric power cycle to initially connect the ballast impedance in series between the source-side circuit and the load-side circuit (Figure 1, 1A , Column 1, lines 55-64, “…..switch 16, is then opened without arcing (in excess of approximately 1/4 cycle) to interrupt the circuit.  For reclosing the circuit, the sequence is reversed. Switch 16 is closed initially….”,  Column 2, lines 15-18), and open the first switch to complete the opening operation after a fault-condition delay after a fault condition delay (Figure 1, 1A , Column 1, lines 64-66, Column 2, lines 15-18), wherein the fault-condition delay is less than the initial electric power cycle (Column 1, lines 64-67, “…..switch 16, is then opened without arcing (in excess of approximately 1/4 cycle) to interrupt the circuit.  For reclosing the circuit, the sequence is reversed. Switch 16 is closed initially…”). It is noted that Renfrew’s switches being part of a reclosing operation, determination of a fault condition prior to opening and closing of the switches is understood to be part of the switch control (details of the controller 22 is not shown).
Renfrew does not specifically disclose a power line monitor operative for obtaining a current and a voltage associated with the electric power line and the controller operatively connected to the power line monitor and configured to receive one 
Zulaski discloses a fault-preventing circuit recloser for electrically connecting a source-side circuit of an electric power line to a load-side circuit of the electric power line (Figure 1), comprising recloser switches connecting source-side circuit and a load side circuit (switches 24, 22, 12, Figure 1); and 
a power line monitor (comprising 10, 14, Figure 1) operative for obtaining a current and a voltage associated with the electric power line (current/I and voltage/V output from 14 to 10, Figure 1) and a controller (15, Figure 1) operatively connected to the power line monitor and configured to receive one or more signals representative of the current and voltage measurements (output of 10 to controller 15, Figure 1), and determine a fault condition exists (Figures 5-6), the controller operative to control the switch/es based on the determination, including setting various delay times for reclosing operations (output of 15 to 12, Figure 1, Figures 4-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the fault-preventing circuit recloser of Renfrew, a power line monitor in the as taught by Zulaski, such that the timing and sequence of the opening and closing of the switches can be controlled more accurately 
Regarding Claim 10, combination of Renfrew and Zulaski discloses the fault-preventing circuit recloser of claim 9, wherein the fault-condition delay in the range of 10 to 15 milliseconds (Renfrew, Column 1, lines 64-66, “….The second switch 16, is then opened without arcing (in excess of approximately,1/4 cycle) to interrupt the circuit).
Regarding Claim 11, Renfrew does not specifically disclose the fault-preventing circuit recloser of Claim 9, wherein the non-fault- condition delay is in the range of twelve to fifteen electric power cycles. Zulaski discloses setting different delay times to close/open the recloser based on whether a fault is cleared or not (fast operations and time-delayed operations, Figures 4-8,Column 9, lines 11-15 recites a specified duration of 10 cycles to for overcurrent fault determination). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set a longer delay in the combination of Renfrew and Zulaski, to allow sufficient time to clear any nuisance faults or confirm a fault to prevent unwanted switch closing/opening.  
Claim 12 recites the combined limitations of Claims 10-11, therefore rejected similarly to Claims 10-11. 
Claims 13-15, 17-19 basically recite the elements of Claims 2-4, 6-9 respectively, except that the fault-preventing circuit breaker of Claim 9 is recited.  Therefore, Claims 13-15, 17-19 are rejected at least for the same reasons as for Claims 2-4, 6-9 respectively.   
Claim 20 basically recites a method corresponding to the fault-preventing circuit recloser of Claim 1 and Claim 9 for closing and opening the switches.  Therefore, Claim 20 is rejected at least for the same reasons as for Claims 1 and 9.  
Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Renfrew (US 3,543,047) in view of Zulaski et al. (US 5,303,112) and Ruoss (US 4,831,487).
Regarding Claims 5, 16, combination of Renfrew and Zulaski does not specifically disclose the fault-preventing circuit recloser of Claim 1, 16, wherein the ballast impedance comprises a multi-stage impedance and an independently operated impedance switch connected to each stage of the multi-stage impedance.
Ruoss discloses a power line system (3, Figure 1), comprising a first switch (1, Figure 1), a second switch (2, Figure 1), and a ballast impedance connected to the first and second switches (comprising 5, 6, Figure 1), wherein the ballast impedance comprises a multi-stage impedance and an independently operated impedance switch connected to each stage of the multi-stage impedance (switch 1 connected to 5, switch 2 connected to 6, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination a multi-stage impedance as taught by Ruoss, to provide arc limiting controlled switch path between source side and load side circuits.


Response to Arguments
Applicant's arguments filed on 2/15/2021 have been fully considered but they are not persuasive. 
The Applicant argues, on Page 7 of the Remarks that none of the cited references describe temporary insertion of a "ballast impedance" into a circuit to limit a fault current. 
In response, examiner respectfully notes that the claim does not recite the argued upon limitation of “temporary insertion” of the ballast impedance.  It is further noted that Renfrew’s ballast impedance 14 in Figure 2 is inserted in the series circuit when switch 16 is closed and switch 12 is open as described in Column 1, lines 66-72, “For reclosing the circuit, the sequence is reversed. Switch 16 is closed initially and any initial arcing between contacts 15 and 17 is suppressed by the varistor 14 which completes the series path of the circuit…”).
The Applicant further argues, on Page 7 of the Remarks that Renfrew and Ruoss both describe inserting a "voltage-dependent resistor" or "varistor" in parallel with a switch to minimize arcing as the switch opens, and that while the varistor limits the voltage across the switch to minimize arcing, it does very little to limit a fault current because the impedance of the varistor tends toward zero (breaks down) as the voltage across the switch increases to the line voltage.
In response examiner respectfully notes that the ballast impedance 14 in Figures 1-2 of the primary reference Renfrew, meets the limitation of the recited ballast impedance of Claim 1, and 14 is a resistive element/variable resistor which limits arcing and voltage surge due to arcing as described in Column 1, lines 55-65, “…Any tendency 
Regarding Applicant’s arguments, on Page 8 of the Remarks toward secondary reference Zulaski and limitation of the ballast impedance, examiner respectfully notes that the primary reference Renfrew meets the argued upon limitation, Zulaski relied upon for the teaching of the power line monitor not specifically disclosed by Renfrew. 
Regarding Applicant’s arguments, toward Claims 9, 20 and dependent Claims, please see the response to arguments toward Claim 1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/27/2021